           Case 2:19-cv-00585-JCC-TLF Document 35 Filed 05/21/20 Page 1 of 2



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    KRISTOPHER RIDDICK-SEALS,
                                                         Case No. C19-585 JCC-TLF
7                            Plaintiff,
           v.                                            ORDER AMENDING PRETRIAL
8                                                        SCHEDULE
     TRADESMEN INTERNATIONAL LLC,
9
                             Defendants.
10

11         This matter comes before the Court on the parties’ Stipulated Motion for

12   Continuance of Trial Date and Pretrial Deadlines. Dkt. 34. The parties inform the Court

13   that the parties have exchanged written discovery, but have been unable to undertake

14   depositions due to the current COVID-19 pandemic. Id. The parties are requesting that

15   the Court continue the current trial date, October 26, 2020, until May 3, 2021 and

16   continue all remaining deadlines accordingly. Id.

17         The Court, having reviewed the record and the parties’ Stipulated Motion (Dkt.

18   34), hereby ORDERS:

19         (1) The parties’ Stipulated Motion (Dkt. 34) is GRANTED; and

20         (2) The deadlines set forth in the previous Order Setting Pretrial Schedule (Dkt.

21              25) shall be amended and the parties shall now conform to the following

22              revised deadlines:

23

24

25

26   ORDER AMENDING PRETRIAL SCHEDULE - 1
            Case 2:19-cv-00585-JCC-TLF Document 35 Filed 05/21/20 Page 2 of 2



1                                  Event                                      Date

2      Last date to file motions related to discovery                   November 5, 2020

3      Discovery (including meet-and-confer meetings) completed          January 4, 2021

4      by

5      Last date to file and serve dispositive motions                   February 2, 2021

6      Trial briefs, proposed voir dire & jury instructions due           April 23, 2021

7      Trial Date                                                          May 3, 2021

8

9
            Dated this 21st day of May, 2020.
10

11


                                                        A
12

13                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER AMENDING PRETRIAL SCHEDULE - 2
